NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 11a0665n.06
                                                                                           FILED
                                           No. 11-3080
                                                                                      Sep 09, 2011
                          UNITED STATES COURT OF APPEALS                        LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                                 )
                                                          )
       Plaintiff-Appellee,                                )
                                                          )
v.                                                        )   ON APPEAL FROM THE UNITED
                                                          )   STATES DISTRICT COURT FOR
RICHARD A. CASE, JR.,                                     )   THE SOUTHERN DISTRICT OF
                                                          )   OHIO
       Defendant-Appellant.                               )
                                                          )
                                                          )



       Before: MARTIN, GIBBONS, and KETHLEDGE, Circuit Judges.


       KETHLEDGE, Circuit Judge. Richard Case pled guilty to one count of receiving child

pornography. At his sentencing hearing, his sister-in-law and mother-in-law gave victim-impact

statements. They asked the district court to sentence Case to a maximum term because of his

negative character and the negative impact of his crime on the family. The court thereafter sentenced

Case to a within-Guidelines term of 100-months’ imprisonment. Case now argues that the court

impermissibly considered these statements because neither his sister-in-law nor his mother-in-law

were “victims” of his crime, thus rendering his sentence unreasonable. Even assuming that neither

of his in-laws were direct victims of his crime, that fact is irrelevant. Congress expressly provided

that a court may consider any “information concerning the background, character, and conduct of

a person convicted of an offense . . . for the purpose of imposing an appropriate sentence.” 18
No. 11-3080
United States v. Case

U.S.C. § 3661. Courts thus have “largely unlimited” discretion to consider whatever information

they find relevant to imposing sentence. E.g., Pepper v. United States, 131 S. Ct. 1229, 1240 (2011)

(internal quotation marks omitted). So the district court could freely consider these statements in

imposing Case’s sentence, regardless of whether the in-laws were properly characterized as

“victims.” And in any event, the district court explained that it limited its consideration of these

statements “to how these persons were victimized as opposed to details and facts that are not in

evidence and hearsay, and so forth”—even though the court permissibly could have considered those

details and facts. [R.42, at 29–30.]

        To the extent that Case also challenges his sentence as substantively unreasonable, that

challenge also fails. The fact that the court rejected the Government’s recommendation of a lesser

sentence cannot by itself rebut the presumption of substantive reasonableness accorded to within-

Guidelines sentences, especially where, as here, the sentencing transcript reflects the court’s careful,

nonarbitrary consideration of the § 3553(a) factors and the defendant’s arguments. See United States

v. Brown, 579 F.3d 672, 677 (6th Cir. 2009).

        The district court’s judgment is affirmed.




                                                  -2-